DETAILED ACTION
The following Notice of Allowability is in reply to the After Final Response (AFCP 2.0) filed 2/23/2021 (“Feb. Resp.”). In the Feb. Resp., claims 1-5, 7-27, and 29-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented claim rejections are withdrawn in light of the claim amendments submitted in the Feb. Resp.

Allowable Subject Matter
Claims 1-5, 7-27, and 29-43 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, either alone or when combined, teaches or makes obvious all of the limitations as they are recited in at least independent claims 1 and 23. Claim 1 is directed to a communication device for handling a code block group (CBG)-based communication operation comprising at least one storage device and at least one processing circuit. Claim 23 is directed to a network for handling a CBG-based communication operation comprising at least one storage device and at least one processing circuit. The functions of the device in claim 1 and the functions of the network in claim 23 are similar in scope but reciprocal of one another. For example, claim 1 recites that the communication device receives an indication configuring at least one CBG-based communication operation, whereas claim 23 recites that the network transmits an indication configuring at least one CBG-based communication operation.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2020/0196347 describes configuring for CBG-based communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA KADING/        	Primary Examiner, Art Unit 2413